     Case 1:20-cv-04920-MKV Document 79 Filed 07/02/21 Page 1 of 2


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     86 Chambers Street, 3rd floor
                                                     New York, New York 10007


                                                       July 2, 2021
BY ECF
The Honorable Mary Kay Vyskocil
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

                   Re:     Pfizer Inc. v. United States Department of Health and Human
                           Services, et al., No. 20 Civ. 4920 (MKV)


Dear Judge Vyskocil:

        This Office represents the defendants (the “Government”) in the above-referenced
action. We write respectfully in response to plaintiff Pfizer Inc.’s letter describing its
anticipated application to voluntarily dismiss Counts I through III of its Complaint, and to
limit Count IV. ECF No. 78. The Government does not object to the proposed
application.

                                                     Respectfully submitted,

BRIAN D. NETTER                                      AUDREY STRAUSS
Deputy Assistant Attorney General                    United States Attorney for
                                                     the Southern District of New York
MICHELLE R. BENNETT
Assistant Branch Director
                                              By:    /s/ Rebecca S. Tinio
JUSTIN M. SANDBERG                                   REBECCA S. TINIO
Senior Trial Counsel                                 JACOB M. BERGMAN
R. CHARLIE MERRITT                                   JACOB T. LILLYWHITE
Trial Attorney                                       Assistant United States Attorneys
U.S. Department of Justice                           86 Chambers Street, 3rd Floor
Civil Division, Federal Programs Branch              New York, NY 10007
1100 L Street, NW                                    Tel.: (212) 637-2774/2776/2639
Washington, DC 20005                                 Fax: (212) 637-2686
Tel.: (202) 514-5838/(202) 616-8098                  rebecca.tinio@usdoj.gov
justin.sandberg@usdoj.gov                            jacob.bergman@usdoj.gov
robert.c.merritt@usdoj.gov                           jacob.lillywhite@usdoj.gov
     Case 1:20-cv-04920-MKV Document 79 Filed 07/02/21 Page 2 of 2




cc (via ECF):

Douglas Hallward-Driemeier
Ilana H. Eisenstein
ROPES & GRAY LLP
Attorneys for Plaintiff




                                   2
